OPINION — AG — **** HOUSING AUTHORITY — AD VALOREM TAX — EXEMPT **** PROPERTY OWNED BY A HOUSING AUTHORITY CREATED PURSUANT TO THE OKLAHOMA HOUSING AUTHORITY ACT, 63 O.S. 1968 Supp., 1051 [63-1051] ET SEQ. IS EXEMPT FROM AD VALOREM TAXATION, EXCEPT THIS EXEMPTION DOES NOT APPLY TO ANY PORTION OF A PROJECT USED BY A PROFIT MAKING ENTERPRISE, HOWEVER, THE HOUSING AUTHORITY SHALL MAKE PAYMENT IN LIEU OF TAXES ON SAID PROPERTY IN ACCORDANCE WITH 63 O.S. 1968 Supp., 1066 [63-1066]  CITE: 63 O.S. 1968 Supp., 1057 [63-1057], ARTICLE X, SECTION 6, 63 O.S. 1968 Supp., 1061 [63-1061], 63 O.S. 1968 Supp., 1066 [63-1066] (DELL GORDON)